Name: Commission Regulation (EC) NoÃ 780/2009 of 27Ã August 2009 laying down provisions for implementing the third subparagraph of ArticleÃ 28a(2) and the third subparagraph of ArticleÃ 96(2) of the Conditions of Employment of Other Servants of the European Communities (CEOS)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service
 Date Published: nan

 28.8.2009 EN Official Journal of the European Union L 226/3 COMMISSION REGULATION (EC) No 780/2009 of 27 August 2009 laying down provisions for implementing the third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) of the Conditions of Employment of Other Servants of the European Communities (CEOS) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Conditions of Employment of Other Servants of the European Communities established by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) thereof, Having regard to the opinion of the committee of experts set up by paragraph 2 of those Articles, Whereas: (1) The third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) of the Conditions of Employment of Other Servants of the European Communities lay down the conditions for granting an unemployment allowance to a former member of the temporary or contract staff who is unemployed when his service with an institution of the European Communities has been terminated. (2) It is for the Commission to lay down such provisions as it deems necessary for applying paragraph 2 of those Articles. (3) Steps must be taken to ensure that former members of the temporary or contract staff fulfil the obligations laid down by the law applied by the competent authorities in their place of residence, in the same way as if they were in receipt of unemployment benefit under that law. (4) Relations between beneficiaries and the administrative authorities, on the one hand, and the national and Community authorities on the other must be guided by the need to simplify procedures. (5) Exchanging information electronically, particularly under the EESSI (Electronic Exchange of Social Security Information) project, is one way to increase the effectiveness of cooperation between the Commission and the competent national authorities with responsibility for employment and unemployment, HAS ADOPTED THIS REGULATION: Article 1 To qualify for the unemployment allowance provided for in the third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) of the Conditions of Employment of Other Servants of the European Communities (CEOS), a former member of the temporary or contract staff who satisfies the conditions laid down in paragraph 1 of those Articles shall be required to complete the following formalities: 1. he shall forward a declaration to the Community institution to which he belonged within eight days of the date of termination of service with that institution, stating: (a) that he is unemployed following termination of his service; (b) that he is resident or is establishing his residence in the territory of a Member State of the Communities; (c) his address at his place of residence; 2. and (a) he shall register as seeking employment with the competent employment authorities in his place of residence, as soon as possible and no later than 30 days following the termination of his service with a Community institution; (b) if unemployment benefit is payable under national legislation, he shall apply for it to the appropriate authorities in his place of residence, as soon as possible, and no later than 30 days following the termination of his service with a Community institution; 3. when registering as indicated at 2(a) above, he shall present the certificate form provided by the Community institution to which he belonged to the aforementioned employment authorities, who shall complete, without delay, both the certificate form and, at least, the section certifying that the person concerned has registered as seeking employment. The certificate, a specimen of which is annexed to this Regulation, may be replaced by a simplified document, forwarded electronically for example, on the basis of an agreement between the Commission (representing all the Community institutions) and the competent national authorities; 4. he shall forward the completed certificate forthwith to the Community institution to which he belonged; 5. he shall comply with the obligations and checks laid down by the legislation which the competent authorities in his place of residence apply to persons seeking employment and recipients of unemployment benefit or similar allowances; 6. and (a) starting from the second calendar month following registration under 2 above, he shall, at the beginning of each month, present a certificate form to the authorities responsible for employment and, where applicable, the unemployment authorities in his place of residence, which shall certify by these means, as soon as possible:  whether he is registered as seeking employment and has applied for unemployment benefit or similar allowances in accordance with the national legislation of his place of residence;  whether he has fulfilled the obligations referred to at 5 above;  whether he is entitled to unemployment benefit or similar allowances and, if so, the amount and the period for which they are to be paid; (b) within 15 days from the issue of the certificate referred to in (a), a specimen of which is annexed to this Regulation, he shall forward it to the Community institution to which he belonged, which shall forward it immediately to the Commission. The certificate may be replaced by a simplified document, forwarded electronically for example, on the basis of an agreement between the Commission (representing all the Community institutions) and the competent employment authority. Article 2 The former member of the temporary or contract staff shall immediately inform the institution to which he belonged and the Commission of any change in his circumstances or those of the members of his family which has a bearing on the application of the provisions of the third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) CEOS. Article 3 Even if he has forfeited entitlement to national benefits under the relevant national legislation, the former member of the temporary or contract staff shall, in order to remain entitled to the allowance provided for in the third subparagraph of Article 28a(2) and the third subparagraph of Article 96(2) CEOS, continue to be subject to the obligations and checks laid down for persons in receipt of benefit. Accordingly, the competent authorities in his place of residence shall continue to impose those obligations and carry out those checks. Article 4 Should the former member of the temporary or contract staff, having completed the formalities referred to in Article 1 in one Member State, establish his residence in another Member State during the period for which the unemployment allowance provided for in Articles 28a(4) and 96(4) CEOS is granted, he shall on each occasion register as seeking employment in his new country of residence within 30 days and complete all the other formalities listed in Article 1. Article 5 Commission Regulation (ECSC, EEC, Euratom) No 91/88 of 13 January 1988 laying down provisions for implementing Article 28a of the Conditions of Employment of Other Servants is repealed (2). Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2009. For the Commission Siim KALLAS Vice-President (1) OJ L 56, 4.3.1968, p. 1. Regulation as amended by Regulation (EC, Euratom) No 723/2004 (OJ L 124, 27.4.2004, p. 1) and as last amended by Regulation (EC, Euratom) No 420/2008 (OJ L 127, 15.5.2008, p. 1). (2) OJ L 11, 15.1.1988, p. 31. ANNEX